3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/21 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 28-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,481,171. Although the claims at issue are not identical, they are not patentably distinct from each other. This rejection was applied in Paragraph 3 of the Office action mailed 09/03/20 and maintained in Paragraph 3 of the Final Rejection mailed 03/31/21. The rejection remains in effect. The Examiner notes Applicant’s statement on page 10 of Remarks directed to addressing this rejection if necessary at a later date. 
Claims 1-7, 16-21 and 28-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,493,457. Although the claims at issue are not 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 has been amended to recite “where a wall to wall spacing between adjacent side walls of adjacent sample tube holding areas, defined by sample tube holding area walls disposed between adjacent sample tube holding areas, is non-standard”.  The Examiner submits the amended claim is unclear based on the term “non-standard”. It is unclear as to what feature or dimension of the spacing is encompassed and/or limited by the term “non-standard”. The Examiner notes the frame is disclosed in the Specification in Paragraph 0035 which does not define a “standard” or “non-standard” spacing.  See Paragraph 0035 below:
[0035] Referring to FIGS. 2A and 2B, each of the sample trays 140 may include a frame 140F and an array of sample container holding areas 200, 200A, .  . . , 200I, 200J, .  . . , 200n (generally referred to as sample container holding area(s) 200) disposed within the frame in, for example, a honeycombed arrangement (e.g. to provide a honeycombed array of sample containers 150).  In other aspects, 

The Examiner notes Paragraph 0035 recites a honeycombed arrangement but again submits Applicant has not defined a “standard” or “non-standard” spacing in Paragraph 0035. The term “non-standard” does not impart the honeycomb structure (or any other feature) recited in the Specification or shown in the Figures, therefore it is unclear which structures and features from Paragraph 0035 would meet the limitation of “non-standard”. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 14, 16-20, 25, 26 and 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fattinger (US 2003/0209091). This rejection was applied in Paragraphs 7-19 in the Office action mailed 09/03/20 and maintained in Paragraph 7 of the Final rejection mailed 03/31/21.  See also Paragraphs 14-18 in Response to Arguments of the Final Rejection mailed 03/31/21.  The rejection remains in effect.  Please see Response to Arguments below.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fattinger et al. (US 2003/0209091) in view of Self et al. (US 2010/0129789). This rejection was applied in Paragraph 23 in the Office action mailed 09/03/20 and maintained in Paragraph 12 of the Final rejection mailed 03/31/21.  See also Paragraphs 14-18 in Response to Arguments of the Final Rejection mailed 03/31/21.
Claims 11, 13, 15, 23, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Fattinger et al. (US 2003/0209091) in view of Nova et al. (US 6,017,496). This rejection was applied in Paragraph 24 in the Office action mailed 09/03/20 and maintained in Paragraph 13 of the Final rejection .

Response to Arguments
Applicant’s arguments, filed 11/30/21, with respect to the rejection(s) of claims under 35 U.S.C. 102(a)(1) as being anticipated by Fattinger et al. (US 2003/0209091) have been fully considered but they are not persuasive. Applicant has amended claim 1 to recite a “non-standard” spacing and claim 7, 16 and 28 to recite “throughout”.  The Examiner notes the limitation to claim 1 has been rejected above in Paragraph 7 under 35 U.S.C. 112(b) and that it is unclear if this term even further limits the device in the claim as currently written. 

Regarding claim 1 – Applicant has argued that the features of the amended claims are not taught by Fattinger and also that the Examiner appears to be ignoring the functional limitations of the claims. See pages 11-15 of Remarks. The Examiner respectfully disagrees and submits that the claim limitations have not been ignored, but the claim limitations have been interpreted by the Examiner more broadly than Applicant’s interpretation(s).  The Examiner’s claim interpretation(s) and reasoning with respect to the claim limitations and Applicant’s Remarks follows:
The Examiner begins by noting that claim 1 contains two portions.  The first portion recites 
“an array of sample tube holding areas disposed within the frame, each sample tube holding area forming a sample tube recess each having a sample tube insertion port opening formed by side walls, on an outermost side of the sample tube holding area, facing towards an insertion direction into the sample tube holding area so as to engage a sample holding portion of a sample tube proximate a capped end of the sample tube in each adjacent sample tube holding area”.  The Examiner submits this portion of the claim recites structural features directed to a frame and an array of sample tube holders that is clearly 
The second portion of the claim, however, recites limitations containing functional language directed to a well spacing that is dependent upon a sample tube that is used with the device. The second portion recites “where a wall to wall spacing between adjacent side walls of adjacent sample tube holding areas, defined by sample tube holding area walls disposed between adjacent sample tube holding areas, is non-standard and sized freely of both a gripping area for the sample tube held by the sample storage and free of whether the sample tube is capped so that a wall thickness of the sample tube holding area walls defining the wall to wall spacing between the adjacent side walls of adjacent sample tube insertion port openings of adjacent sample tube holding areas on the outermost side of the array of sample tube holding areas proximate the capped end, is free from each outermost perimeter of each sample tube to grip interface of each sample tube in adjacent holding areas”. The Examiner submits the highlighted portions of the claim are functional limitations directed to well spacing that depend upon an element – the sample tube – that is not actually part of the claimed device.  The Examiner again notes that Claim 1 does not recite a sample tube.  Claim 1 recites a frame having an array of sample tube holding areas.  Applicant intends to use their frame with their sample tube having a specific cap and gripping area, but the Examiner submits the carrier of Fattinger may be used with any other sample tube in the prior art having a cap and gripping area that the Fattinger carrier is capable of carrying.  The Examiner further reminds Applicant that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Applicant has argued that Fattinger does not teach the functional features of the claims with respect to the gripper and sample tubes because Fattinger does not explicitly show the frame being be capable of being used with a sample tube having a cap such that when the sample tube with the cap with the gripping area is placed in the sample tube holding area, the sample tube are held in a way that does not interfere with the gripper.   The Examiner now again submits that one of ordinary skill in the art using the carrier of Fattinger may use ANY sample cap having a gripping portion and cap and is not limited to the sample tube taught by Fattinger or Applicant. A sample tube having a cap and gripping area but with equal or smaller dimensions than the cap and tube of Fattinger would meet this limitation. 
In summary, the Examiner takes the position with respect to the structural features that the device of Fattinger clearly teaches and shows a carrier having a frame and array of sample tube holding areas.  With respect to the functional features, the Examiner again notes the specific sample tube has not been claimed in claim 1.  Applicant instead intends to use their device with a particular sample tube having a cap and gripping structure. The Examiner further noted one of ordinary skill in the art may use the carrier of Fattinger with ANY sample tube and that Fattinger is capable of holding a sample tube and cap with a gripping surface having smaller overall dimensions than Fattinger such that the space between the wells to allow for a gripper.  Therefore, Fattinger is also capable of meeting the functional limitations. This is sufficient for a rejection under 35 U.S.C. 102.  See MPEP 2114.  Finally, the Examiner submits if Applicant wants the Examiner to give further weight to the highlighted limitations with respect to a specific sample tube and cap, Applicant should amend the claim to include the sample tube. Again, as the claim is currently written however, the claim simply requires a frame having an array of wells that are capable of holding a plurality of (non-claimed) sample tubes such that the gaps between the wells allow for use of a gripper that contacts the sample tube during use.  

Regarding claims 7, 16 and 28 – The Examiner submits the claims remain rejected for similar reasons as set forth above for claim 1.  Claims 7, 16 and 28 recites a removable container cap that is used with a gripper in a particular manner.  Claim 7 and 28 recite “wherein the removable cap, engaged with the transport system maintains continuously the sealing interface on the opening of the sample tube free of and throughout engagement between the transport gripper”.  Claim 16 recites the sample tube remaining sealed “throughout engagement” the gripping process.  The Examiner submits these are intended use phrases directed to a step of using the container and cap having the gripping surface with a gripper and that Fattinger merely needs to teach a cap on their container that is capable of remaining on the container while being contacted by the gripper (for any time throughout a process) to meet this limitation. The Examiner further submits the limitations being argued by Applicant in claims 7, 16 and 28 are better suited for a method claim directed to engaging the container and gap with the gripping element.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        January 14, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798